Case 5:16-cv-00600-JGB-SP Document 337 Filed 11/20/20 Page 1 of 4 Page ID #:6450




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.       EDCV 16-600 JGB (SPx)                                   Date November 20, 2020
   Title WB Music Corp. et al. v. Royce International Broadcasting Corp. et al.


   Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                 MAYNOR GALVEZ                                             Not Reported
                   Deputy Clerk                                           Court Reporter


      Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                   None Present                                            None Present

   Proceedings:      Order (1) GRANTING Plaintiffs’ Motion for Post-Judgment Costs and
                     Fees (Dkt. No. 320) and (2) VACATING the November 23, 2020
                     Hearing (IN CHAMBERS)

           Before the Court is Plaintiff WB Music Corp. et al.’s (“Plaintiff”) Motion for Post-
  Judgment Costs and Fees. (“Motion,” Dkt. No. 320). The Court finds the Motion appropriate
  for resolution without a hearing. See Fed. R. Civ. P. 78; L.R. 7-15. After considering the papers
  filed in support of and in opposition to the Motion, the Court GRANTS the Motion. The Court
  vacates the hearing set for November 23, 2020.

                                         I. BACKGROUND

          The Court assumes the parties are familiar with the full factual and legal background of
  this lengthy case and relates only those entries necessary to dispose of the instant motion.

          Plaintiffs filed their Complaint on April 1, 2016, alleging eleven causes of action for willful
  copyright infringement against Defendants Royce International Broadcasting Corp. et al.
  (“Defendants”). (Dkt. No. 1.) The Court granted Plaintiffs’ Motion for Partial Summary
  Judgment on June 21, 2017, finding Defendants jointly and severally liable for eleven acts of
  copyright infringement. (Dkt. No. 79.) On March 13, 2018, a jury found that Defendants’
  infringement had been willful and assessed damages totaling $330,000. (Dkt. No. 155.) The
  Court entered final judgment on May 22, 2018. (“Judgment,” Dkt. No. 190.) The Court
  awarded Plaintiffs $864,278.75 in attorneys’ fees and $43,333.34 in costs on July 9, 2018. (“First
  Fee Award,” Dkt. No. 200.) Defendants have repeatedly attempted to stay, postpone, or delay
  execution of the Judgment. (See Dkt. Nos. 220, 232-1, 230, 262, 282.) Defendants’ post-
   Page 1 of 4                        CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:16-cv-00600-JGB-SP Document 337 Filed 11/20/20 Page 2 of 4 Page ID #:6451




  judgment conduct required the Court to appoint a receiver to oversee Defendants’ radio stations.
  (Dkt. No. 284.)

                                     II.   LEGAL STANDARD

          Section 505 of the Copyright Act provides that a district court may “allow the recovery of
  full costs by or against any party other than the United States or an officer thereof . . . the court
  may also award a reasonable attorneys’ fee to the prevailing party as part of the costs.” 17 U.S.C.
  § 505. Section 505 grants courts wide “latitude to award attorney’s fees based on the totality of
  the circumstances in a case.” Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct. 1979, 1985 (2016).

         The Supreme Court has held that a prevailing plaintiff under a statute so worded “should
  ordinarily recover an attorney’s fee unless special circumstances would render such an award
  unjust.” Hensley v. Eckerhart, 461 U.S. 424, 429 (1983) (citation and internal quotation marks
  omitted). Reasonableness of the award is generally determined using the “lodestar” method,
  where a court considers the work completed by the attorneys and multiplies “the number of
  hours reasonably expended on the litigation by the reasonable hourly rate.” Gracie v. Gracie, 217
  F.3d 1060, 1070 (9th Cir. 200) (internal citations omitted).

          The moving party has the burden to produce evidence that the rates and hours worked
  are reasonable. See Intel Corp. v. Terabyte Int’l, 6 F.3d 614, 623 (9th Cir. 1993). Moreover,
  while counsel is “not required to record in great detail how each minute of his time was
  expended,” he should “at least . . . identify the general subject matter of his time expenditures.”
  Id. at 427 (quoting Hensley, 461 U.S. at 437). “Although in most cases, the lodestar figure is
  presumptively a reasonable fee award, the district court may, if circumstances warrant, adjust the
  lodestar to account for other factors which are not subsumed within it.” Camacho v. Bridgeport
  Financial, Inc., 523 F.3d 073, 978 (9th Cir. 2008) (internal citations omitted). For example, the
  court may reduce hours “where the documentation of the hours is inadequate; if the case was
  overstaffed and hours are duplicated; if the hours expended are deemed excessive or otherwise
  unnecessary.” Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986).

          Section 505 neither expressly allows nor expressly bars recovery of post-judgment costs
  and fees. The search for applicable authority, then, begins with Fed. R. Civ. P. 69(a)(1): “A
  money judgment is enforced by a writ of execution, unless the court directs otherwise. The
  procedure on execution--and in proceedings supplementary to and in aid of judgment or
  execution--must accord with the procedure of the state where the court is located, but a federal
  statute governs to the extent it applies.” The Ninth Circuit has held that motions for fees
  incurred in obtaining judgments are “supplemental proceedings” such that Rule 69(a)(1) applies.
  Carnes v. Zamani, 488 F.3d 1057, 1060 (9th Cir. 2007).

          California procedure thus governs the procedure for cost recovery. And California’s
  Code of Civil Procedure does allow post-judgment costs and fees: “The judgment creditor is
  entitled to the reasonable and necessary costs of enforcing a judgment. Attorney's fees incurred

   Page 2 of 4                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:16-cv-00600-JGB-SP Document 337 Filed 11/20/20 Page 3 of 4 Page ID #:6452




  in enforcing a judgment are not included in costs collectible under this title unless otherwise
  provided by law.” Cal. Civ. Proc. Code § 685.040.

          Section 505 of the Copyright Act governs the “extent” to which Section 685.040 applies.
  And because Section 505 does not bar post-judgment fees, other Ninth Circuit district courts
  have awarded post-judgment costs and fees in copyright actions. See, e.g., Girlsongs & Warner
  Bros. v. Starkey, 108 F.R.D. 275, 278 (N.D. Cal. 1984) (awarding fees connected with post-
  judgment motions on supplemental motion); Odnil Music Ltd. v. Katharsis LLC, No. CIV S-05-
  0545WBSEFBP, 2008 WL 958109, at *2 (E.D. Cal. Apr. 8, 2008), report and recommendation
  adopted, No. S-05-0545 WBS EFB, 2008 WL 1930301 (E.D. Cal. May 1, 2008).

                                         III. DISCUSSION

          Plaintiffs request $243,870.15 in fees. Defendants do not contest that Plaintiffs are owed
  some amount of fees but contest the way those fees are calculated. The Court therefore
  determines that Plaintiffs’ request for fees is unopposed and determines that Plaintiffs are owed
  some amount of attorneys’ fees. The Court considers Defendants’ objections and calculates the
  total fees awarded below.

  A.      Timeliness of Fee Motion

          Defendants allege that Plaintiffs may only recover for fees incurred within the last two
  years under CCP § 685.070(b), which allows recovery of post-judgement fees “not later than two
  years after the costs have been incurred.” (Opposition at 3.) Plaintiffs, however, allege that
  Section 505, which does not have a time limit, governs the extent to which post-judgment fees
  apply. (Reply at 5-6.)

          Plaintiffs have the better argument. As demonstrated above, federal district courts in
  California have repeatedly refused to apply the substantive limits of CCP § 685.050 and CCP §
  685.070 to post-judgment costs and fees in copyright suits. That logic applies here as well.
  Section 505 of the Copyright Act does not contain a temporal limit for recovery of post-judgment
  costs. Instead, it gives this Court wide “latitude to award attorney’s fees based on the totality of
  the circumstances in a case.” Kirtsaeng, 136 S. Ct. at 1985.

          The Court is particularly unimpressed by this argument because Defendants have forced
  Plaintiffs to spend over two years recovering the money they are owed. Defendants cannot delay
  recovery of a judgment through repeated unsuccessful motions practice and then allege that
  Plaintiffs ought to have filed the fee motion earlier. If Defendants wanted to limit Plaintiffs’
  recovery for legal fees to a certain time period, Defendants should have paid Plaintiffs sooner.

  B.      In-House Counsel Fees

       Defendants allege that Plaintiffs cannot recover for the fees in-house counsel Jackson
  Wagoner incurred. (Opposition at 3-4.) Defendants cite no case from the Ninth Circuit or any of
   Page 3 of 4                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:16-cv-00600-JGB-SP Document 337 Filed 11/20/20 Page 4 of 4 Page ID #:6453




  its district courts for this proposition.1 Plaintiffs, however, show that at least one court in this
  district has awarded legal fees for work in-house counsel performed on a copyright case. Unicom
  Sys., Inc. v. Farmers Grp. Inc., No. CV 04-04604 AJW, 2009 WL 10670614, at *6 (C.D. Cal.
  June 29, 2009), aff'd, 405 F. App'x 152 (9th Cir. 2010) (citing PLCM Group, Inc. v. Drexler, 22
  Cal. 4th 1084 (2000)). Absent any countervailing authority from the Central District of
  California or the Ninth Circuit, the Court finds that Plaintiff has met its burden here and awards
  attorney fees for the work performed by Jackson Wagoner.

  C.      Block Billing

          Defendants allege that Plaintiffs’ recovery ought to be reduced where Plaintiffs’ attorneys
  block billed. (Opposition at 4-5.) Attorney Sharon D. Mayo occasionally billed several activities
  together. (“Billing Records,” Dkt. No. 320-2.) However, this does not amount to a significant
  portion of the billing. Moreover, the block-billed portions of the time records are for periods of
  time so short that the time does not appear inflated, which is the real danger of block billing. See
  id. The Court therefore declines to reduce Plaintiffs’ attorneys’ fees for block billing.

  D.      Reasonable Rates

          Defendants allege that Plaintiffs’ attorneys’ hourly rates are unreasonable. Defendants
  do effectively demonstrate that Plaintiffs’ attorneys’ hourly rates are at the high end of the
  normal range. (Opposition at 6-9.) Plaintiffs point out, however, that the Court previously
  analyzed these rates and found them reasonable. (Reply at 2.) The Court’s previous analysis was
  detailed and thorough. (First Fee Award at 6-8.) Plaintiffs’ current fee requests align with this
  award or represent modest increases in line with inflation. It would be unjust for the Court to
  approve one set of billing rates and then reduce those rates after Plaintiffs spent two years
  attempting to recover their initial award. The Court therefore declines to reduce Plaintiffs’
  attorneys’ fees.

                                       IV.    CONCLUSION

        For the reasons above, the Court GRANTS Plaintiffs’ Motion and awards Plaintiffs
  $230,178.50 in costs and fees. The November 23, 2020 hearing is VACATED.


  IT IS SO ORDERED.




          1
          The only Ninth Circuit case Defendants cite for this argument does not even mention
  in-house counsel. (Opposition at 4, citing PSM Holding Corp. v. Nat’l Farm Fin. Corp. (9th Cir.
  2018) 884 F.3d 812, 819.)
   Page 4 of 4                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
